Citation Nr: 0807540	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
muscle hernia of the left anterior tibial.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In June 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing at 
the RO.  A transcript of that hearing has been incorporated 
into the claims file.  


FINDING OF FACT

The veteran is presently receiving the maximum schedular 
rating available for his service-connected herniated muscle 
of the left thigh and his symptoms do not warrant a higher 
alternative rating.


CONCLUSION OF LAW

A rating in excess of 10 percent for a herniated muscle of 
the left thigh is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.73, Diagnostic Codes 5312, 
5326 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that adequate 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  More recently, the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran was sent pre-adjudication notice by 
a letter dated in March 2005.  He was also sent additional 
notification by a letter dated in March 2006.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holdings in Quartuccio, supra, and Vazquez-Flores, supra.  
Moreover, the March 2006 letter included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  
Regarding affording the veteran examinations during the 
pendency of this appeal, the veteran was afforded 
examinations during the pendency of this appeal.  Also, the 
veteran was provided with the opportunity to attend a Board 
hearing which he attended in June 2007.  He has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim decided herein and that adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

In June 1946, the RO granted service connection for muscle 
hernia, left anterior, tibial, and assigned the veteran a 0 
percent evaluation for this disability.  The veteran's 
disability rating was increased to 10 percent in a December 
1947 rating decision.

In February 2005, the veteran filed a claim for an increased 
rating asserting that his muscle hernia disability had gotten 
worse.

A February 2005 VA outpatient record shows that the veteran 
presented to the Health Assessment/Primary Care Clinic for an 
initial evaluation.  He was noted to be service connected for 
a muscle hernia.  He showed the examiner a small bulge on his 
anterior left shin and told the examiner that "it hurts a 
little sometimes".  

During a VA examination in March 2005, the veteran reported 
intermittent pain at the site of his muscle hernia.  He 
denied flare-ups of any symptoms related to the muscle.  He 
reported that walking was a precipitating factor that caused 
pain in his leg.  He also reported that he was no longer able 
to do yard work for any length of time because of his leg.  
He complained of knee problems, notably arthritis.  He said 
he had constant pain in both legs which he assessed as a 
"4" on a pain scale of 1 to 10.  The examiner relayed that 
the veteran was retired and used an orthotic device in his 
left shoe that helped with knee pain.  The veteran said that 
functionally he was independent in activities of all daily 
living, transfers, and ambulation.

Findings revealed that the muscle hernia was located inferior 
to the patella, central to the tibia.  It was three inches 
long and 1 inch wide.  There was no adherence to underlying 
tissue and no tenderness.  Range of motion of the left lower 
extremity revealed full extension at 0 degrees and flexion to 
120 degrees with pain at extreme range.  X-rays showed no 
evidence of acute fracture or dislocation.  Bony architecture 
was within normal limits.  There was a round bony density see 
at the medial joint compartment.  There was no soft 
abnormality seen.  The veteran was diagnosed as having muscle 
hernia, left tibia.

The examiner commented that "Deluca provisions cannot be 
clearly delineated".  He said that during a flare up the 
veteran could have limitations of range of motion and amount 
of pain in functional capacity, but he was unable to estimate 
the additional loss of range of motion and amount of pain 
during a flare up without resorting to speculation.  He went 
on to remark that endurance could also be limited during 
acute exacerbations, but he could detect no objective 
evidence of weakness, incoordination, fatigue or lack of 
endurance.  He added that the veteran did not offer any 
complaints of fatigue.  

During a July 2006 VA examination, the veteran complained 
that his left leg hurt when walking and at nighttime, and he 
had a mild aching at times which interfered with his sleep.  
He said he stopped working in 1988, but did not leave his job 
because of his left leg.  

Examination of the veteran's left leg in July 2006 revealed 
an obvious depression in the proximal part of the left leg.  
This was lateral to the proximate tibia.  The depression was 
seen and palpated and was 9 cm x 1.4 cm.  It was not tender.  
The examiner stated that it represented a hole in the leg 
essentially, but the skin was very much intact and without 
any skin rash.  He said whether the veteran stood, the 
muscles of the anterior tibial group protruded and extended 
the skin beyond the ordinary lines of the anterior leg in the 
entire extent of the above measured area.  The veteran was 
observed walking without difficulty, but had some slowness of 
movement.  Strength testing of the lower extremities revealed 
slightly decreased strength of all groups in the left lower 
extremity.  This was noted to be subjective.  Neurological 
examination was normal in the lower extremities.  Deep tendon 
reflexes were equal.  The skin appeared normal, although one 
heel appeared darker than the other.  The examiner remarked 
that the veteran wore a splint on his left knee.  Range of 
motion of the left knee revealed flexion from -8 to 110 
degrees, and -8 degrees to 112 degrees after repetitive 
motion.  

The July 2006 VA examiner diagnosed the veteran as having 
muscular hernia of the left leg, left anterior tibial group.  
He said the veteran denied flare ups and he was unable to 
estimate function in a flare up without resorting to 
speculation.  The examiner stated that the veteran did have 
objective discomfort with this disability.  He said the 
veteran's left knee pathology made the diagnosis of the left 
leg more difficult since he had pain with that knee when he 
walked.  

During a Board hearing in June 2007, the veteran testified 
that his left leg presented with greater difficulty over the 
years and the hernia was about five times larger than it had 
been previously.  He reported that his left leg was shorter 
than his right leg and was tender to touch.  He said that he 
would not have retired at age 62 had it not been for his left 
leg.  He noted that he received all of his health care from 
VA.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides a maximum schedular 10 percent rating for extensive 
muscle hernia, without other injury to the muscle.  38 C.F.R. 
§ 4.73, Diagnostic Code 5326 (2007). 

The Board can consider evaluating the disability under other 
diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

The Rating Schedule provides ratings in excess of 10 percent 
for injuries to muscle group XII when there is evidence of 
moderately severe or severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2007).  A moderately severe disability 
of the muscles is characterized by indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  
Tests of strength and endurance of the muscle groups involved 
may also give evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56 (2007).

The veteran asserts that symptoms of his service-connected 
muscle hernia, left anterior tibial, warrant a higher than 10 
percent rating.  He points out that he had been scheduled to 
undergo a total knee replacement in September 2006, but he 
declined the surgery.  

It is important to note at the outset that the veteran is not 
service-connected for any knee disabilities.  In fact, the RO 
denied the veteran's claim for service connection for right 
and left knee disabilities in November 2006.  Accordingly, 
any symptoms associated with the veteran's nonservice-
connected knee conditions that can be medically 
differentiated from his service-connected muscle hernia of 
the left anterior tibial, to include limitation of motion of 
the left knee, will not be considered in this rating 
decision.  See Mittleider v. West.  11 Vet App 181 (1998).

As noted in the facts above, findings regarding the veteran's 
muscle hernia, left anterior tibial, essentially consist of 
pain and discomfort on occasion, particularly when walking.  
At the March 2005 VA examination, the veteran assessed the 
severity of his pain at a "4" on a pain scale from 1 to 10.  
The veteran denied flare-ups and neither the March 2005 or 
July 2006 VA examiners were able to assess any functional 
loss regarding the veteran's muscle hernia disability without 
resorting to speculation.  Moreover, the March 2005 VA 
examiner found no objective evidence of weakness, 
incoordination, fatigue or lack of endurance.  The fact that 
the veteran experiences pain and discomfort in his lower left 
leg due to his service-connected muscle hernia, left anterior 
tibial, is not in dispute.  Rather, the Board finds that 
these symptoms are adequately reflected in his present 10 
percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5326 (2007), which provides for extensive muscle hernia 
(emphasis added) without other injury to the muscle.  This is 
the maximum allowable rating under Code 5326.

Turning to alternative criteria under 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2007), for rating muscle injuries to 
Muscle Group XII, the Board finds there is no evidence of a 
moderately severe muscle injury as to warrant a higher rating 
under this criteria, or any analogous or alternative rating 
criteria.  Although strength testing by the July 2006 VA 
examiner revealed decreased strength of all groups in the 
left lower extremity, the decrease was described as 
"slight" and was noted to be subjective.  It certainly does 
not satisfy the criteria for a moderately severe muscle 
injury requiring tests of strength and endurance of the 
muscle groups involved of a "marked or moderately severe 
loss".  Moreover, as there is no indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side, further consideration 
of these criteria is not warranted.  38 C.F.R. § 4.56.

The veteran testified in June 2007 that had it not been for 
the difficulty he has had with his left leg, he would not 
have retired at age 62; rather, he said he would have 
continued to work.  Aside from this testimony, the claims 
file is devoid of any evidence showing that the veteran's 
service-connected left leg disability markedly inferred with 
his employment or that he had to retire due to his left leg 
disability.  The veteran's testimony alone in this regard is 
not deemed credible in view of a conflicting statement he 
made at a July 2006 VA examination.  Specifically, the 
veteran reported to the July 2006 VA examiner that he stopped 
working in 1988, but did not leave his job because of his 
left leg.  In short, the Board finds there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disability 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


Based on the foregoing, the claim for an evaluation higher 
than 10 percent for muscle hernia, left anterior tibial, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to an evaluation greater than 10 percent for 
muscle hernia of the left anterior tibial is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


